Citation Nr: 1728891	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-26 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to August 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2017, a videoconference hearing was held before the undersigned; a transcript is in the record. 


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service, sensorineural hearing loss (SNHL) was not manifested within one year following the Veteran's separation from service; and the preponderance of the evidence is against a finding that his current bilateral hearing loss is related to his service.

2.  Tinnitus was not manifested in service or in the first postservice year, and is not shown to be etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge conducting a hearing to fulfill two duties to comply with the regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  During the February 2017 hearing, the undersigned identified the issues and what was needed to substantiate these claims.  The Veteran was assisted at the hearing by his representative.  In their argument and testimony they evidenced an actual knowledge of what evidence is needed to substantiate these claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Notably, at the hearing he was granted a 60 day abeyance to submit records of early postservice  evaluations for hearing loss (alluded to at the hearing).  That period of time has lapsed, and no additional evidence was received.  It is assumed that the records do not exist/are unavailable.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) are associated with his record, and VA has obtained the postservice private and VA treatment records he has identified.  The Veteran was afforded a VA examination in August 2011.  The examination, and opinion provided, were by a medical professional (competent to conduct it); the report reflects familiarity with the factual record and consideration of the Veteran's self-reports; and the opinion offered includes rationale that cites to factual data.  The Board finds the examination report adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (to include SNHL and tinnitus) may be service-connected on a presumptive basis if manifested to a compensable degree within one year following the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  A nexus to service [for a disease listed in 38 C.F.R. § 3.309(a) may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

For VA compensation purposes, hearing impairment is considered a disability when the puretone threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the puretone thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (i) a layperson is competent to identify the medical condition, (e.g., a broken leg, tinnitus), (ii) the layperson is reporting a contemporaneous medical diagnosis, or (iii) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

Veteran's listed military occupational specialty (MOS) was cook (in an artillery battalion).  

On June 1969 enlistment examination, audiometry revealed that puretone thresholds in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
5
LEFT
5
5
5
5
5

On August 1971 service separation examination audiometry puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
10
LEFT
10
10
10
N/A
10

In his August 1971 report of medical history the Veteran indicated that he did not have a history of hearing loss or ear nose or throat trouble.

In his April 2011 dated claim for compensation the  Veteran did not identify when the disability began.  

On July 2011 VA audiology consultation the Veteran reported a gradual decrease in subjective hearing over the past several years.  He indicated he experiences constant tinnitus with no dizziness.  His history of exposure to noise included two years of service in an artillery unit and 36 years of work in the sheet metal business.  

On August 2011 VA examination, the Veteran reported exposure to noise in service from artillery blasts, small arms, machine guns, and helicopters.  He indicated that following service he engaged in sheet metal work for 36 years.  He reported the onset of tinnitus 3-4 years prior to the examination; the onset was gradual, and there was no specific precipitating incident.   Audiometry revealed that puretone thresholds in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
65
70
LEFT
40
40
55
70
70

Speech audiometry revealed speech recognition  of 96 percent in the left ear and 100 percent in the right.  The examiner indicated that speech recognition "performance" was excellent 100-94 percent in each ear.  The examiner opined that it was less likely than not that the Veteran's hearing loss or tinnitus were the result of exposure to noise in service.  This examiner explained that the Veteran reported the onset of tinnitus 3-4 years ago (which would be 35 years after separation from service); that hearing was normal on separation; and that comparison of separation audiometry to service entrance audiometry did not find a puretone threshold shift in service.  

During the February 2017 video conference hearing the Veteran testified that he underwent a hearing examination at for employment approximately 5 or 6 years after service (and at that time was found to have some loss of hearing).  He was granted a 60 day abeyance period for the submission of records pertaining to the postservice audiometry; no additional evidence was received.  

Bilateral Hearing Loss

It is not in dispute that the Veteran has a bilateral hearing loss disability (such is shown by official audiometry in August 2011).  His MOS in service was cook in an artillery battalion, and the acknowledges that by virtue of his service/unit he likely was exposed to hazardous levels of noise in service.  Consequently, what remains necessary to substantiate his claim of service connection for bilateral hearing loss is competent evidence that his hearing loss is related to his service/noise trauma therein.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran did not report, or seek treatment for, hearing loss during service or postservice prior to 2011, and his hearing was normal on service separation examination (while he reports employment-related audiometry that found hearing loss, he did not submit records of such audiometry on being afforded opportunity to do so, or provide authorizations for VA to secure them, and it is assumed that such records are nonexistent).  Notably, he maintained employment as a sheet worker (a known noisy environment) for decades after service.  Reasonably, if he had been found to have hearing loss/tinnitus in the course of his postservice employment, his duties exposing him to noise trauma would have been terminated.   Consequently, service connection for a hearing loss disability on the basis that such disability became manifest in service and has persisted since or on a presumptive basis (for SNHL as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  While he has attempted to substantiate a continuity of symptomatology theory of entitlement (see 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013)) as SNHL is a chronic disease listed in 38 C.F.R. § 3.309(a) (as an organic disease of the nervous system), continuity of symptomatology is not shown.  Therefore, service connection for the SNHL on a continuity of symptomatology theory of entitlement is not warranted.

Service connection for a hearing loss disability may still be established by competent evidence that the Veteran's hearing loss, first documented many years after service is related to service.  See 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Veteran has presented no such evidence.  Whether or not a current hearing loss disability may, in the absence of evidence of onset in service or of continuity of symptomatology since, be related to remote service  or exposure to noise trauma therein is a medical question.  The Veteran is a layperson, and his own opinion in the matter is not competent evidence; he does not cite to supporting medical opinion or treatise.  

The only competent (medical) and adequate evidence regarding a nexus between the Veteran's current hearing loss and his service is in the opinion of the August 2011 VA examiner who opined that the Veteran's hearing loss disability is unrelated to his service/any noise trauma therein.  The examiner is a medical professional competent to offer the opinion; the provider expressed familiarity with the Veteran's medical history, and the opinion is supported by adequate rationale that cites to accurate factual data, including the absence of related complaints or findings during service and for a long period of time thereafter, as well as that there was no puretone threshold shift on service.  The opinion is probative evidence in this matter, and in the absence of competent evidence to the contrary is persuasive. Notably, the Veteran's lengthy employment as a sheet metal worker (an occupation known to involve substantial exposure to noise) identifies an alternate (nonservice-related) etiology for his hearing loss, and is likewise evidence for consideration weighing against his allegation that his hearing loss is related to noise trauma in service.  The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.

Tinnitus

It is not in dispute that the Veteran has tinnitus.  Unlike a hearing loss disability, which must be established by specific testing, tinnitus is a disability the existence of which is established by self-reports (by the person experiencing it); and is generally incapable of clinical confirmation.

However, tinnitus was not reported in service.  On VA examination in the summer of 2011, the Veteran reported that he perceived the onset of tinnitus approximately 3 or 4 years prior.  He is competent to report when his tinnitus began, and by his own account, the ringing did not begin until approximately 35 years after service.  Accordingly, service connection for tinnitus on the basis that it became manifest in service and persisted, on a chronic disease presumptive basis (under 38 U.S.C.A. § 1112) is not warranted.  Likewise, service connection for tinnitus based on a continuity of symptomatology theory of entitlement is not warranted (as the Veteran reported first noting tinnitus some 35 years after service).   

Remaining for consideration is whether or not the Veteran's tinnitus is otherwise shown to be related to his service/noise trauma therein.  In the absence of evidence of onset in service/continuity thereafter, that os a medical question.  The only competent (medical) evidence in the record that directly addresses that question is the opinion offered on August 2011 VA examination, which is against the Veteran's claim.  The examiner, a medical professional with subject matter expertise and qualified to provide it, and cited to supporting factual data (that the tinnitus was first noted 35 years after service).  The opinion is probative evidence in this matter, and in the absence of competent (medical) evidence to the contrary is persuasive. The Veteran's own opinion in this matter is not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or treatise evidence.  

The preponderance of the evidence is against this claim.  Therefore, the appeal in this matter must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


